Citation Nr: 0948406	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-19 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disorder, to include as secondary to service-connected left 
knee disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from October 1957 to May 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  

The Board issued a decision in this case in July 2009 that 
found that new and material evidence had not been presented 
to reopen a claim for compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for back and lower extremity 
impairment as a result of treatment at a VA facility.  That 
decision also remanded for further development the issue 
concerning service connection for a lumbosacral spine 
disorder, to include as secondary to service-connected left 
knee disability.  That latter issue, then, is the only issue 
remaining for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2009, communication was received from the Veteran's 
local representative indicating that the Veteran was 
requesting a hearing in conjunction with his appeal.  See 
38 C.F.R. § 20.700(a) (2009).  The Board sought clarification 
from the Veteran's representative as to the type of hearing 
that he was requesting.  In December 2009, the Veteran's 
representative wrote that, after speaking with the Veteran, 
he wanted a videoconference hearing before the Board.  See 
38 C.F.R. § 20.700(e) (2009).  

Accordingly, the appeal is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing before the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


